DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation of International Application No. PCT/CN2018/091339, filed on June 14, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on Chinese Patent Application No. 201710453411.X, filed on June 15, 2017.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 30, 2020, July 16, 2020, July 27, 2020 and November 2, 2020.  
The submission is in compliance with the provisions of 37 CFR 1.97 with the exception of one of submissions on April 30, 2020. Accordingly, the information disclosure statement is being considered by the examiner. See attached for details.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated March 5, 2020. Claims 1-10 have been amended. Claims 1-10 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 1-5 are objected to under 37 CFR 1.75(c) because of the following informalities: 
a first device, and the method comprises: 
determining a first resource and a second resource…”
The term “a first device” presents in the preamble. It seems the only device as a limitation in the claim and its corresponding dependent claims. Consequently, the examiner objects the usage of the term “a first device,” and suggests amending it to “a device.” 
Claim 2-5 are objected to since they all depend from claim 1.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0064558).
Regarding claim 1, Li teaches the method for determining a transmission resource of a reference signal, wherein the method is applied to a first device (paragraph [0046] lines 1-23; Examiner’s Notes: the user equipment in the prior art teaches the limitation of “first device” in the instant application), and the method comprises: 
determining a first resource and a second resource, wherein the first resource is a transmission resource used to transmit a to-be-sent reference signal (paragraph [0055] lines 1-7; Examiner’s Notes: the sounding reference signal in the prior art teaches the limitation of “a to-be-sent reference signal;” in fact, determining a part of resource to send the sounding reference signal in the prior art teaches the limitation of “determining a first resource and a second resource, wherein the first resource is a transmission resource used to transmit a to-be-sent reference signal” in the instant application), and the second resource is a transmission resource used to transmit a to-be-sent message (paragraph [0056] lines 1-9; Examiner’s Notes: transmitting data in the prior art teaches the limitation of “transmit a to-be-sent message;” in fact, a part of resource to transmit data in the prior art teaches the limitation of “the second resource is a transmission resource used to transmit a to-be-sent message” in the instant application); 
determining an overlapping portion, wherein the overlapping portion comprises a time domain portion that is in the first resource and that overlaps with the second 
determining, from the overlapping portion, a transmission resource used to transmit a part of the reference signal, or determining that none of transmission resources in the overlapping portion is used to transmit the reference signal (paragraph [0056] lines 1-8; Examiner’s Notes: a sounding reference signal for each user equipment in the prior art teaches the limitation of “a part of the reference signal;” in fact, determining from the overlapping resource to transmit a sounding reference signal for each user in the prior art teaches the limitation of “determining, from the overlapping portion, a transmission resource used to transmit a part of the reference signal” in the instant application).  
 Regarding claim 2, Li further teaches the method, wherein a transmission resource in the first resource comprises at least one of time domain resource, a frequency domain resource, a code domain resource, or a space domain resource (paragraph [0055 lines 1-7; Examiner’s Notes: a part of resource to send sounding reference signal in a time domain in the prior art teaches the limitation of “a transmission resource in the first resource comprises at least one of time domain resource, a frequency domain resource, a code domain resource, or a space domain resource” in the instant application).  

determining, from the first resource, a transmission resource used to transmit a part of the reference signal, or determining that all the transmission resources in the overlapping portion are transmission resources not used to transmit the reference signal, or determining that none of transmission resources in the first resource is used to transmit the reference signal (paragraph [0056] lines 1-8; Examiner’s Notes: a sounding reference signal for each user equipment in the prior art teaches the limitation of “a part of the reference signal;” in fact, determining from a part of resource to transmit a sounding reference signal for each user in the prior art teaches the limitation of “determining, from the first resource, a transmission resource used to transmit a part of the reference signal” in the instant application).  
 Regarding claim 6, Li teaches the apparatus for determining a transmission resource of a reference signal (paragraphs [0046] lines 1-23, [0100] lines 1-7; Examiner’s Notes: the sounding reference signal scheduling apparatus 500 depicted in FIG. 5 of the prior art teaches the limitation of “apparatus” in the instant application), wherein the apparatus comprises: 
a non-transitory memory storage comprising instructions (paragraph [0100] lines 1-7; Examiner’s Notes: memory 530 depicted in FIG. 5 of the prior art teaches the limitation of “non-transitory memory” in the instant application); and 

determine a first resource and a second resource, wherein the first resource is a transmission resource used to transmit a to-be-sent reference signal (paragraph [0055] lines 1-7; Examiner’s Notes: the sounding reference signal in the prior art teaches the limitation of “a to-be-sent reference signal;” in fact, determining a part of resource to send the sounding reference signal in the prior art teaches the limitation of “determining a first resource and a second resource, wherein the first resource is a transmission resource used to transmit a to-be-sent reference signal” in the instant application), and the second resource is a transmission resource used to transmit a to-be-sent message (paragraph [0056] lines 1-9; Examiner’s Notes: transmitting data in the prior art teaches the limitation of “transmit a to-be-sent message;” in fact, a part of resource to transmit data in the prior art teaches the limitation of “the second resource is a transmission resource used to transmit a to-be-sent message” in the instant application); 
determine an overlapping portion, wherein the overlapping portion comprises a time domain portion that is in the first resource and that overlaps with the second resource (paragraph [0055 lines 1-7; Examiner’s Notes: determining a part of resource to send sounding reference signal overlaps in a time domain with a resource to transmit data in the prior art teaches the limitation of “determining an overlapping portion, 
determine, from the overlapping portion, a transmission resource used to transmit a part of the reference signal, or determining that none of transmission resources in the overlapping portion is used to transmit the reference signal (paragraph [0056] lines 1-8; Examiner’s Notes: a sounding reference signal for each user equipment in the prior art teaches the limitation of “a part of the reference signal;” in fact, determining from the overlapping resource to transmit a sounding reference signal for each user in the prior art teaches the limitation of “determining, from the overlapping portion, a transmission resource used to transmit a part of the reference signal” in the instant application).  
 Regarding claim 7, Li further teaches the apparatus, wherein a transmission resource in the first resource comprises at least one of time domain resource, a frequency domain resource, a code domain resource, or a space domain resource (paragraph [0055 lines 1-7; Examiner’s Notes: a part of resource to send sounding reference signal in a time domain in the prior art teaches the limitation of “a transmission resource in the first resource comprises at least one of time domain resource, a frequency domain resource, a code domain resource, or a space domain resource” in the instant application).  
 Regarding claim 8, Li further teaches the apparatus, wherein the one or more hardware processors execute the instructions to: 
.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0064558) in view of Kim et al. (US 10,419,175).

Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the to-be-sent message comprises one or more of a hybrid automatic repeat request (HARQ) response message, scheduling request (SR) information, or beam failure request information (column [1] lines 51-67; Examiner’s Notes: the HARQ-related information in the prior art teaches the limitation of “hybrid automatic repeat request (HARQ) response message;” in fact, the DL data including HARQ-related information in the prior art teaches this limitation in the instant application).
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Li. 
The motivation for implementing a hybrid automatic repeat request (HARQ) response message, is to further enhance the mechanism for transmitting a D2D signal using at least one first resource unit corresponding to a first orthogonal resource pattern and at least one second resource unit corresponding to a second orthogonal resource pattern on a resource area, wherein the first orthogonal resource pattern is defined by at least one first resource unit number defined through a first axis-priority mapping and the second orthogonal resource pattern is defined by at least one second resource unit number defined through a second axis-priority mapping, and the at least one first 
Regarding claim 10, Li teaches the apparatus without explicitly teaching implementing a hybrid automatic repeat request (HARQ) response message. 
Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the to-be-sent message comprises one or more of a hybrid automatic repeat request (HARQ) response message, scheduling request (SR) information, or beam failure request information (column [1] lines 51-67; Examiner’s Notes: the HARQ-related information in the prior art teaches the limitation of “hybrid automatic repeat request (HARQ) response message;” in fact, the DL data including HARQ-related information in the prior art teaches this limitation in the instant application).
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Li. 
The motivation for implementing a hybrid automatic repeat request (HARQ) response message, is to further enhance the mechanism for transmitting a D2D signal using at least one first resource unit corresponding to a first orthogonal resource pattern and at least one second resource unit corresponding to a second orthogonal resource pattern on a resource area, wherein the first orthogonal resource pattern is defined by at least one first resource unit number defined through a first axis-priority mapping and the . 

Allowable Subject Matter
12.	Claims 4 and 9 are objected to as being dependent upon a rejected base claim 1 or 6, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 4, the prior art in single or in combination fails to teach "wherein if one or more symbols of the first resource overlap with at least one or more symbols of the second resource in time domain locations, a transmission resource used to transmit a part of the reference signal is determined from the first resource, or none of the transmission resources in the first resource is used to transmit the reference signal,” in combination with other limitation of the claim(s).
Claim 9 includes similar limitations.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

	Zhang et al. (US 9,729,295) is directed to various aspects of determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/WEI ZHAO/           Primary Examiner
Art Unit 2473